Warner, J.
The only question made by the record in this case is, whether a copy of a lost note given for a slave can be established in the Superior Court, under the provisions of the' Code for the establishment of lost papers. The Court below ruled and decided, that a copy of such lost note could not be established. In thus ruling, we think tbe Court erred. The petitioner had the undoubted right to have a copy of his lost note, given for a slave, established as provided by law, in lieu of tbe lost original, if he desired to do so, and the .Court bad jurisdiction for that purpose. Whether the Court has jurisdiction to enforce its collection after it has been established, is another and different question. Let the judgment of the Court below be reversed.